DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 2-4, 7-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP (U3084973) hereinafter ‘973.
With respect to claim 2 ‘973 discloses a multilayer panel for sound reduction comprising:
A sound proof layer (middle layer 1);
A first structural layer (layer 2 atop of middle layer 1) arranged directly onto the soundproof layer; 
An insulation core layer arranged directly onto the first structural layer (next layer 1); 
 A second structural layer arranged directly onto the insulation core (upper layer 5);
A perforated layer arranged onto the soundproof layer on the opposite face of the soundproof layer with respect to the structural layer (see layer 2 on the bottom of the middle layer 1).
‘973 does not expressly disclose the panel as being an enclosure for a turbo machine. 
This would have been only an intended use of the panels turbomachines are known to be housed in sound reduction enclosures. 

With respect to claim 4 ‘973 discloses the invention as claimed except  the provision of the second insulation core and the third structural layer arranged as claimed. This would constitute only a duplication of the parts of the device and would have been obvious to provide additional sound reduction. Further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 7 ‘973 disclsoes the invention as claimed except for the provision of additional laminate layers.
It would have been obvious matter of duplication of the parts to arrive at such a construct. The additional layers would continue to provide additional protection and noise reduction in the same manner as the previously taught layers. Further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 8 ‘793 discloses the use of metallic layers (layers 2 are taught to be metallic), as such the duplication of the layer would similarly provide the same material.
With respect to claim 9 while not expressly disclosing rock wool, this is a known material in the art of acoustics. It would have been obvious to use rock wool due to the high thermal stability. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 10 as it regards the use of gelcoat as a protective coating, this is a known protective means form at least the automotive and marine environments. Gel coat is known to protect fibrous members and would this be applicable to serve as the protective layer to protect the fibrous elements of ‘793.

With respect to claim 12 as it regards the selection of a ceramic or polymeric foam as the insulation core this would have been only a matter of using a known material to serve as an insulation. Foams are known to be easily installed as they are self-supporting. 
With respect to claim 14 ‘973 discloses a panel which will necessarily have a thickness, the provision of the respective layers is such that an overall thickness can be selected including that of within the claimed range. The selection of the claimed range would have been obvious based upon the needed sizing considerations of the turbine. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 15 ‘973 as modified further discloses the turbomachine enclosure (considered to be an intended use based upon a known enclosure type. ) 
2. Claim 5-6, and are rejected under 35 U.S.C. 103 as being unpatentable over JP (U3084973) hereinafter ‘973 as applied to claim1 above, and further in view of Corradini (US20160333789).
With respect to claim 5 ‘973 as modified discloses the invention as claimed except the provision of an ablative or sacrificial layer.
Corradini discloses (par 0055) the use of an ablative layer to reduce damage to the rest of the
structure by means of the air gap formed between the ablative structure and the remaining structure.
It would have been obvious to one of ordinary skill in the art to combine the teachings of
Corradini to provide such protection with the device of ‘973 to enhance the lifespan of the device.

With respect to claim 13 Corradini (para 0055) further discloses wherein the ablative layer is fire resistant through the ablation process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837